Title: To Benjamin Franklin from Sousa Coutinho, 19 July 1783
From: Sousa Coutinho, Vicente, conde de
To: Franklin, Benjamin


          
            Paris ce 19 Juillet 1783
          
          L’Ambassadeur de Portugal a l’honneur de faire part a Monsieur
            Francklin que l’Assemblée que devoit
            etre chez lui sera tenue dorenavant chez l’Ambassadeur d’Espagne.
         
          Addressed: A Monsieur / Monsieur
            Francklin / Ministre Plenre. des Etats unis / de l’Amerique Septentrionale / en son
            Hotel / a Passy. / de sousa./.
        